ORDER
PER CURIAM.
Mother filed a motion to modify custody asking for permission to move the parties’ children to the State of California. Father filed a counter-motion seeking custody. The trial court denied mother’s motion and granted custody to father. Mother appeals.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).